Allowable Subject Matter
Claims 21-40 are allowed as amended 1/11/2021.
The following is an examiner’s statement of reasons for allowance: 
Terminal Disclaimer has been approved 1/11/2021 and the Double Patenting rejection withdrawn.
Reasons claims are subject matter eligible under 35 USC 101: There is no 35 USC 101 rejection because the specific recitation of modifying the code which resolves the issue modifies how the computer functions by correcting the error integrates the abstract idea into practical application because the additional elements impose a meaningful limit on the abstract idea (See PEG 2019). In addition, the claimed modification of the code for resolving issues modifies how the computer functions by correcting the error and is something that is not well-understood, routine and conventional under Step 2B (See MPEP 2106.05 and Berkheimer memo).
Reasons the claims overcome the 103 rejection: Independent claims 21, 28, and 35 disclose an automated ticket resolution system that classifies tickets using natural language processing techniques, modify the classification of tickets by training the data model, using machine learning to predict other issues and create tickets for the predicted issues, and resolve the issues by altering the code of the computer program.
The closest prior art of record is:
Bodda et al. (US 2015/0348051 A1) – discloses providing recommendations about how to solve issues related to tickets using data models, historical data, and machine learning. 
US 2016/0188440 A1) – discloses modifying code of a computer program to resolve issues that are discovered via tickets.
Jan et al. (US 2014/0351176 A1) – discloses using natural language processing techniques to appropriately classify tickets and training the data model. 
Chang et al. (US 2010/0180280 A1) – discloses analyzing issues and determining estimated amounts of resources needed to resolve the issues with regards to costs.
Agarwal et al. (Smart Dispatch: Enabling Efficient Ticket Dispatch in an IT Service Environment, KDD '12: Proceedings of the 18th ACM SIGKDD international conference on Knowledge discovery and data mining, Beijing China, August 2012, Pages 1393-1401) – discloses ticket dispatch systems in an IT environment that utilizes machine learning.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in independent claims 21, 28 and 35.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed use of the “classifying, by a device and using a data model to apply a natural language processing technique, ticket data relating to an issue into a first ticket type; modifying, by the device and based on receiving an indication to modify a classification of the ticket data, the classification of the ticket data from the first ticket type to a second ticket type; processing, by the device, using the data model, and based on modifying the classification of the ticket data, historical ticket data; generating, by the device, using the data model, and based on processing the historical ticket data, a set of recommended resolutions for resolving the issue; performing, by the device, one or more actions to implement a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MATTHEW D HENRY/
Examiner, Art Unit 3683